Exhibit 10.1

AMENDMENT NO. 1 TO THE AMENDED AND RESTATED

INITIAL PUBLIC OFFERING AND SPLIT-OFF AGREEMENT

Dated as of October 24, 2008

AMENDMENT NO. 1 TO THE AMENDED AND RESTATED INITIAL PUBLIC OFFERING AND
SPLIT-OFF AGREEMENT (this “Amendment”) between Blockbuster Inc., a Delaware
corporation (“Blockbuster”), and Viacom Inc., a Delaware corporation (“New
Viacom”).

PRELIMINARY STATEMENTS:

(1)        CBS Corporation, a Delaware corporation formerly known as Viacom Inc.
(“Viacom”), CBS Operations Inc., a Delaware corporation formerly known as Viacom
International Inc. (“Viacom International”), and Blockbuster entered into that
certain Amended and Restated Initial Public Offering and Split-Off Agreement
dated as of June 18, 2004 (as amended, supplemented or otherwise modified
through the date hereof, the “IPO and Split-Off Agreement”; terms defined
therein unless otherwise defined herein being used herein as therein defined).

(2)        On December 31, 2005, Viacom was separated into two separate,
publicly traded companies, Viacom and New Viacom (the “Separation”).

(3)        In connection with the Separation, Viacom and New Viacom entered into
that certain Separation Agreement dated as of December 19, 2005 (the “Separation
Agreement”), pursuant to which Viacom and New Viacom agreed to the allocation of
certain existing contractual rights and obligations of Viacom and its
subsidiaries among Viacom and New Viacom and their respective subsidiaries,
including, without limitation, in respect of the Guaranteed Leases and the
Letters of Credit.

(4)        Viacom, Viacom International, New Viacom, Viacom International Inc.,
a Delaware corporation and a wholly-owned subsidiary of New Viacom, and
Blockbuster have entered into that certain letter agreement dated as of
October 24, 2008, pursuant to which Blockbuster has consented to the assignment
set forth in the Separation Agreement by Viacom and Viacom International of the
rights, benefits, obligations, liabilities and duties of Viacom and Viacom
International under the IPO and Split-Off Agreement to New Viacom, and the
assumption by New Viacom of all such rights, benefits, obligations, liabilities
and duties of Viacom and Viacom International.

(5)        Simultaneously with the execution of this Amendment, in exchange for
good and valuable consideration including the reduction in the required
available amount of the Letters of Credit effectuated hereby, Blockbuster has
remitted or credited to New Viacom an amount in cash equal to $1,000,000, in
connection with advancing various litigation-related expenses referred to in
separate correspondence between the parties (the “Expenses”).

(6)        New Viacom has requested that Blockbuster agree, and Blockbuster has
agreed, to amend certain provisions of the IPO and Split-Off Agreement and to
cause each issuer of existing Letters of Credit to issue replacement Letters of
Credit for the benefit of New Viacom, in each case on the terms set forth
herein.



--------------------------------------------------------------------------------

SECTION 1.        Amendments to IPO and Split-Off Agreement    The IPO and
Split-Off Agreement is, effective as of the Amendment No. 1 Effective Date (as
defined in Section 3 below), hereby amended as follows:

(a)        The definition of “Affiliates” in Section 1.01 is hereby deleted in
its entirety and replaced with the following:

“‘Affiliates’ means, with respect to any specified Person, any Person that
directly, or indirectly through one or more intermediaries, controls, or is
controlled by, or is under common control with such specified Person. For the
purpose of this Agreement, Affiliates of Viacom shall include current and former
Affiliates of Viacom.”

(b)        The definition of “Required Amount” in Section 1.01 is hereby deleted
in its entirety and replaced with the following:

“‘Required Amount’ means, the lesser of (a) $150,000,000, which shall be reduced
to $75,000,000 as of October 24, 2008 and (b) on any date of determination
pursuant to Section 5.05(i), 75% of the Nominal Amount of all outstanding
Guaranteed Leases. For purposes of calculating the Required Amount as used in
Section 5.05(i) hereof, the amount of $150,000,000 (or as of October 24, 2008,
$75,000,000) used in the foregoing sentence shall be reduced by any amounts
previously drawn by Viacom under any Letter of Credit, to the extent not
returned to Blockbuster pursuant to Section 5.05(l) hereof (provided that such
reduced amount shall in no event be less than zero). At no time shall Viacom be
entitled to draw amounts under the Letter of Credit that exceed, in the
aggregate, $150,000,000 (or as of October 24, 2008, $75,000,000) for all such
amounts drawn.”

(c)        Section 3.03 is hereby amended by making the following changes
thereto:

(i)        Clause (ix) of Section 3.03(a) is hereby deleted in its entirety and
replaced with the words “INTENTIONALLY OMITTED”;

(ii)        The proviso immediately after clause (xi) in Section 3.03(a) is
hereby deleted in its entirety; and

(iii)        Section 3.03(b) is hereby amended by adding at the end of clause
(x) thereof the following:

“or (iii) any and all fees and expenses (including, without limitation, bank
fees, bank underwriting fees and charges, documentation fees, the Applicable
Margin Portion (as defined above) of interest costs, fronting fees, and
attorneys’ fees and expenses and any interest costs in addition to the
Applicable Margin Portion) incurred by Blockbuster in connection with the
establishment and maintenance of (A) the Letter of Credit Facility for the
benefit of Viacom referenced in Section 5.05 of this Agreement, (B) the Letter
of Credit in favor of Viacom issued pursuant to the Letter of Credit Facility
referenced in Section 5.05 of this Agreement, and (C) any replacements or
substitutions for (A) and/or (B) put in place by Blockbuster pursuant to
Section 5.05 of this Agreement”.



--------------------------------------------------------------------------------

(d)        Section 5.05(c) is hereby amended by deleting the reference to
“November 30 and May 31” in the last sentence thereof and replacing such
reference with “October 31 and April 30”.

(e)        Section 5.05(e) is hereby amended by deleting the reference to
“November 30 and May 31” in the second sentence thereof and replacing such
reference with “October 31 and April 30”.

(f)        Section 5.05(h) is hereby deleted in its entirety and replaced with
the following new clause (h):

“(h)        On or before the Distribution Date, Blockbuster shall enter into a
Letter of Credit Facility providing for the issuance of the Letter of Credit in
an available amount of $150,000,000 (which Letter of Credit Facility may be
modified or replaced from and after October 24, 2008 to provide for an available
amount of $75,000,000) and will cause to be issued thereunder a Letter of Credit
in an amount equal to the Required Amount, calculated as of 15 days prior to the
Declaration Date, for the benefit of Viacom, drawable on and after the Split-Off
Date (except as otherwise provided on Annex I) on the conditions set forth on
Annex I.”

(g)        Section 5.05(j) is hereby deleted in its entirety and replaced with
the following new clause (j):

“(j)        On or after the Split-Off Date and until the Guarantee Termination
Date, in the event (i) any payment has been made under any Guarantee by Viacom
or its Affiliates at any time, (ii) any third party costs and expenses
(including without limitation, brokerage fees and attorneys’ fees and expenses
incurred in good faith) have been reasonably incurred in the course of
negotiating, settling or mitigating any Losses arising out of or relating to any
Guarantee or in connection with any action or proceeding for the enforcement of
Viacom’s right to draw on the Letter of Credit as permitted hereunder (to the
extent Viacom is the prevailing party in such action or proceeding) which have
not been reimbursed by Blockbuster within 20 days of receipt of notice from
Viacom requesting payment of such amounts, or (iii) Viacom is required by law or
by court proceedings to pay back and has paid back any of the Expenses to
Blockbuster or its Affiliates, in each case Viacom may draw on the Letter of
Credit an amount equal to up to 100% of all such payments (not to exceed the
Available Amount); provided that prior to any such draw, Viacom shall have
certified in writing to Blockbuster that Viacom has complied with its
obligations under Section 5.05(k).”

(h)        Section 5.05(l) is hereby amended by deleting clause (i) in the first
proviso therein in its entirety and replacing it with the following new clause
(i):

“(i)        Viacom shall use the proceeds from the Guaranty Bank Account only
(A) to reimburse Viacom for any payments made under any Guarantee in accordance
with this Section 5.05, (B) for any third party costs and expenses (including
without limitation, brokerage fees and attorneys’ fees and expenses incurred in
good faith) reasonably incurred in the course of negotiating, settling or
mitigating any Losses arising out of or relating to any Guarantee or in
connection with any action or proceeding for the enforcement of Viacom’s right
to draw on the Letter of Credit as permitted hereunder (to the extent Viacom is
the prevailing party in such action or proceeding) which have not been
reimbursed by Blockbuster within 20 days of receipt of notice from Viacom
requesting payment of such amounts, (C) to pay taxes on any interest accrued on
the amounts held in such account and (D) to reimburse Viacom for any Expenses it
is required by law or by court proceedings to pay back and has paid back to
Blockbuster or its Affiliates,”



--------------------------------------------------------------------------------

(i)        Section 5.05(n) is hereby deleted in its entirety and replaced with
the following new clause (n):

“(n)        In no event shall Viacom and its Affiliates be liable for any fees,
expenses and commissions in respect of the Letter of Credit Facility to the
extent arising from and after October 24, 2008.”

(j)        Annex I is hereby deleted in its entirety and replaced with the
following new Annex I:

“The Letter of Credit may be drawn on the conditions and in the amounts
specified below:

        (i)        at any time on or after the Split-Off Date, upon the
presentation to the issuer(s) of the Letter of Credit of a certificate by any
authorized executive officer of Viacom confirming that (A) payment has been made
under any Guarantee in accordance with Section 5.05 of this Agreement, 100% of
such payment, (B) any third party costs and expenses (including without
limitation, brokerage fees and attorneys’ fees and expenses incurred in good
faith) have been reasonably incurred in the course of negotiating, settling or
mitigating any Losses arising out of or relating to any Guarantee or in
connection with any action or proceeding for the enforcement of Viacom’s right
to draw on the Letter of Credit as permitted hereunder (to the extent Viacom is
the prevailing party in such action or proceeding) and such amounts (or any
portion thereof) have not been reimbursed by Blockbuster within 20 days of
receipt of notice from Viacom requesting payment of such amounts, 100% of such
payments, expenses or costs incurred, or (C) Viacom has been required by law or
by court proceedings to pay back and has paid back any of the Expenses to
Blockbuster or its Affiliates, 100% of such payment; or

        (ii)        at any time on or after the Distribution Date, upon
presentation to the issuer(s) of the Letter of Credit of a certificate by any
authorized executive officer of Viacom confirming that a replacement Letter of
Credit from an Approved L/C Issuer has not been issued to Viacom, as required
under Section 5.05 of the Agreement, at least 15 business days prior to the
expiration of this Letter of Credit, the full Available Amount.”

SECTION 2.        Replacement of Letters of Credit; Certain
Rights    Blockbuster hereby agrees, pursuant to Section 2.06(b) of the
Blockbuster Credit Agreement (as defined below), as promptly as practicable (but
in any event no later than 30 days following the Amendment No. 1 Effective
Date), to cause each issuer of a Viacom LC (as defined in the Blockbuster Credit
Agreement) to issue a replacement Viacom LC, which replacement Viacom LC shall
have substantially the same terms (except to the extent modified (i) by this
Amendment and (ii) by any such changes as New Viacom may agree in its reasonable
discretion) as the existing Viacom LC, in each case for the benefit of New
Viacom. “Blockbuster Credit Agreement” means that certain Credit Agreement dated
as of August 20, 2004 among Blockbuster, as borrower, JPMorgan Chase Bank, N.A.,
as administrative agent, and the lenders and other agents parties thereto, as
amended, restated, supplemented or otherwise modified through the date hereof.
New Viacom hereby agrees, pursuant to Section 2.09(g) of the Blockbuster Credit
Agreement, as promptly as practicable (but in any event no later than 10 days
following the Amendment No. 1 Effective Date), to deliver or cause its
Affiliates to deliver to Blockbuster for delivery to the administrative agent
under the Blockbuster Credit Agreement, a certificate executed by an executive
officer of New Viacom stating that New Viacom consents to a reduction in the
Viacom Reserve Amount (as defined in the Blockbuster Credit Agreement) from
$150,000,000 to $75,000,000 as of October 24, 2008.



--------------------------------------------------------------------------------

SECTION 3.        Effectiveness    This Amendment shall become effective as of
the date first written above (the “Amendment No. 1 Effective Date”) upon receipt
by each party hereto of a counterpart to this Amendment executed by each other
party hereto.

SECTION 4.        Reference to and Effect on the IPO and Split-Off
Agreement    (a)        On and after the Amendment No. 1 Effective Date,
(i) each reference in the IPO and Split-Off Agreement to “this Agreement”,
“hereunder”, “hereof” or words of like import referring to the IPO and Split-Off
Agreement shall mean and be a reference to the IPO and Split-Off Agreement, as
amended by this Amendment and (ii) each reference in the IPO and Split-Off
Agreement to “Viacom” and “Viacom International” shall be deemed to refer to
“New Viacom”, in accordance with the terms of the Separation Agreement, except
(A) to the extent any such references pertain specifically to the guarantor
under any Guarantee and/or Guaranteed Lease, which for purposes of the
Guaranteed Leases, must remain references to Viacom or any of its Affiliates as
guarantor(s) thereunder and (B) the references in Section 5.05(k) thereof to the
entity making payments under any Guarantee shall be deemed to be references to
either Viacom or New Viacom and their respective Affiliates, as the case may be.

(b)        The IPO and Split-Off Agreement, as specifically amended by this
Amendment, is and shall continue to be in full force and effect and is hereby in
all respects ratified and confirmed.

(c)        The execution, delivery and effectiveness of this Amendment shall
not, except as expressly provided herein, operate as a waiver of any right,
power or remedy of any party under the IPO and Split-Off Agreement, nor
constitute a waiver of any provision of any of the IPO and Split-Off Agreement.

SECTION 5.        Execution in Counterparts    This Amendment may be executed in
any number of counterparts and by different parties hereto in separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute but one and the same agreement.
Delivery of an executed counterpart of a signature page to this Amendment by fax
shall be effective as delivery of a manually executed counterpart of this
Amendment.

SECTION 6.        Governing Law    This Amendment shall be governed by, and
construed in accordance with, the laws of the State of New York.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

BLOCKBUSTER INC. By:   /s/ Eric Peterson  

Name: Eric Peterson

Title: Executive Vice President

 

VIACOM INC. By:   /s/ Michael D. Fricklas  

Name: Michael D. Fricklas

Title: Executive Vice President, General

Counsel and Secretary